IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2378 Disciplinary Docket No. 3
                                :
                Petitioner      :           Nos. 189 & 190 DB 2017
                                :
           v.                   :           Attorney Registration No. 313375
                                :
NATHAN DANIEL LYLE,             :           (Butler County)
                                :
                Respondent      :


                                       ORDER

PER CURIAM
      AND NOW, this 25th day of October, 2018, upon consideration of the Report and

Recommendations of the Disciplinary Board, Nathan Daniel Lyle is disbarred from the

Bar of this Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent shall pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).